Per Curiam
The letter of the act which requires the insoU vent debtor jo give bond with such security as shall be required by the judge, is strictly satisfied by giving the bond of the sureties j and as to the spirit and intent of it, we are at a loss to perceive what additional security the personal responsibility of the insolvent would be to the creditor, who has his personal responsibility already. The demurrer, then, was rightly sustained ; hut as a justice of the peace has undoubted jurisdiction of this species of bond. When for a sum less than one hundred dollars, there was error in giving judgment for the plaintiff with costs.
Judgment reversed as to costs, and affirmed for the residue.-